Citation Nr: 0740406	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for pleural disease, to 
include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from April 
1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A copy of the transcript from this 
hearing has been associated with the claims file.

In August 2005, the Board remanded the veteran's appeal for 
further development.  As explained in more detail in the 
analysis below, the RO completed all development directed 
regarding this claim and it is ripe for appellate review.

In December 2007, the Board granted a motion to advance the 
veteran's claim on the docket.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no medical or X-ray evidence of pleural disease 
during service or for decades thereafter; the preponderance 
of the evidence is against a finding that the veteran has a 
current diagnosis of pleural disease that began during 
service or that is causally related to any incident of active 
duty, to include asbestos exposure.

CONCLUSION OF LAW

Pleural disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran has been issued multiple VCAA 
notification letters, including an October 2005 letter issued 
subsequent to the Board's remand.  These notices fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran has 
been informed about the information and evidence not of 
record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claims.  The October 2005 VCAA notification letter 
informed the veteran of the specific evidence needed to 
support a claim based on asbestos exposure.  The AMC also 
provided the veteran with an asbestos exposure questionnaire, 
as well as a document informing the veteran regarding 
secondary sources that would document exposure.

With respect to the Dingess requirements, while the 
notification letters of record fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the last 
VCAA notification letter was issued in October 2005, 
subsequent to the Board remand, and thus, after the rating 
decision on appeal.  The Board is cognizant of Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the July 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
Subsequent to the Board remand, in the October 2005 VCAA 
letter, the veteran identified additional sources of medical 
evidence.  It appears that all available evidence has been 
obtained.  See 38 C.F.R. § 3.159.  Further, in the October 
2005 VCAA letter, the veteran was requested to complete and 
return an Authorization and Consent to Release Information 
form in order that the AMC could obtain additional records 
from the Maritime Asbestosis Legal Clinic regarding the 
lawsuit.  As the veteran did not return this form, however, 
the Board finds there is no additional duty to obtain these 
records.  See 38 C.F.R. § 3.159.  

The evidence in the claims file includes private and VA 
treatment records, to include a January 2007 VA examination 
obtained pursuant to the Board remand.  There is no medical 
or X-ray evidence of pleural disease during service or for 
decades thereafter.  There are two competent opinions that 
address the diagnostic and etiological questions at hand.  
After review of this medical evidence, the Board finds that 
it provides findings that are adequate for adjudicating the 
veteran's claim.  There is no duty to provide another 
examination or medical opinion.  38 C.F.R. §3.159(c)(4).  

The competent opinion noted above includes one from a VA 
physician.  In the August 2005 remand, the Board directed 
that examiner to determine if additional tests were 
necessary, to include chest radiographs and a high resolution 
computed tomographic examination.  The Board notes that the 
examiner did not obtain additional radiographs or other 
testing but, as the Board had only directed that these tests 
be performed if found to be necessary, the Board does not 
find that the remand order was not complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is 
apparent from the review of that opinion, included in a 
January 2007 examination report, that subjecting the veteran 
to radiation from such testing was not indicated as there was 
sufficient clinical and X-ray evidence already of record to 
answer the threshold diagnostic question at hand.  

The Board further notes that the August 2005 remand contained 
directives relevant to determining whether the veteran had a 
history of asbestos exposure, and specifically requested that 
the RO make a finding regarding whether the veteran had 
asbestos exposure in service.  In the January 2007 VA 
examination, the examiner presumed asbestos exposure and the 
Board concurs.  Therefore, the element of the veteran's claim 
to which these directives were relevant has, in effect, been 
conceded.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in Department of Veterans 
Benefits (DVB) Circular 21-88-8, dated May 11, 1998.  The DVB 
Circular was subsequently rescinded but its basic guidelines 
were published in the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, 7.21 
(Jan. 31, 1997) and have since been revised again in a 
rewritten version of M21-1, VBA Adjudication Procedure Manual 
M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 (Dec. 13, 2005).

The Procedure Manual provides that, when deciding a claim for 
service connection for a disability resulting from exposure 
to asbestos, VA must determine whether service records 
demonstrate the veteran was exposed to asbestos during 
service, ensure that development is accomplished to determine 
whether or not the veteran was exposed to asbestos either 
before or after service, and determine whether or not a 
relationship exists between exposure to asbestos and the 
claimed disease, keeping in mind latency and exposure 
factors.  See M21-1 MR, Part IV, Subpart ii, Ch. 2, Section 
C, Topic 9, Paragraph h (Dec. 13, 2005).  

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  See M21-1 MR, Part IV, Subpart 
ii, Ch. 2, Section C, Topic 9, Paragraph d (Dec. 13, 2005).

Factual Background

In March 2001, the veteran filed a claim for service 
connection for asbestos.  Service medical records are 
negative for any finding attributable to as asbestos-related 
lung or pleural disease, or residuals of exposure to 
asbestos.  In an October 2005 statement, the veteran 
indicated that he had had breathing problems for years and 
that it had "progressively gotten worse over the years."  
In his response in an asbestos exposure questionnaire, the 
veteran indicated that he knew of no asbestos exposure before 
or after service.  The record indicates that the veteran is 
not a smoker and does not have a history of smoking.

The record contains a private medical letter dated in April 
2000.  The physician writing the letter noted that he 
reviewed data from records that revealed that the veteran was 
a crewmember aboard "merchant ships".  (The veteran's 
latter testimony that he served aboard ships during service 
and was exposed to asbestos is not in dispute.)  The doctor 
reported that there was a separate roentgenographic 
interpretive report of chest films with findings of bilateral 
pleural thickening.  He found that shortness of breath, 
difficulty breathing after exertion and a noticeable cough 
was evident from clinical data.  The clinician opined that 
the "shipboard exposure to loose asbestos fibers during this 
seaman's seafaring employment is amply indicative of his 
present malady being caused by the asbestos toxin exposure 
incident to his sailing occupation."  The physician 
concluded that, to a "responsible" degree of medical 
certainty, the veteran currently suffered from asbestos-
related bilateral pleural disease.

X-rays taken in August 2000 revealed no radiographic evidence 
of pulmonary pathology.  In a November 2000 VA treatment 
record, a clinician found that spirometry results and flow-
volume loop were consistent with mild obstructive disease.  
The record also contains a July 2005 pulmonary test.  The 
clinician found that the veteran had mild obstructive 
disorder with no significant response to bronchodilators.  
She also found that the veteran had mild hypoxia with 
respiratory alkalosis.  These treatment records are negative 
for a diagnosis of asbestos-related lung disease or any type 
of pleural disease.

The veteran underwent a VA examination in January 2007.  The 
examiner noted review of the claims file.  The veteran's 
subjective complaint was shortness of breath for the past 10 
to 15 years.  He also complained of dry coughing spells that 
occurred every two months for the last 15-20 years, with 
these coughing spells lasting 3 to 4 days.  Upon physical 
examination, the veteran's chest was clear to auscultation, 
and there were no rales, no wheezing, and no skeletal 
deformity.  The examiner noted that the veteran had a chest 
X-ray done in April 2002 that only revealed evidence of 
coronary artery bypass graft surgery and a prosthetic valve; 
it did not show infiltrate or pleural effusion.

A pulmonary function test showed moderate obstructive airway 
disease with worsening on bronchodilator therapy.  Diagnosis 
was moderate obstructive airway disease.  The clinician noted 
that the findings of the pulmonary function tests showed 
moderate obstructive airway disease with normal lung volume 
and X-rays showed no pleural plaques.  The examiner further 
reported that the clinical examination showed no rales on 
examination, and that the findings were less suggestive of 
asbestosis presentation.  The clinician provided the 
following opinion:  "Although there is documentation of 
exposure to asbestos, there is no clinical evidence of 
Asbestosis in this veteran.  It is not likely that this 
veteran has asbestos-related lung or pleural disease.  There 
is no evidence of moderate obstructive airway disease, but 
this is not caused by Asbestosis."

Analysis

In August 2005, the Board remanded the veteran's appeal for 
further development.  At that time, the Board noted that 
there was a private medical opinion that indicated that the 
veteran had an asbestos-related bilateral pleural disease.  
This private medical letter had been sent to a Maritime 
Asbestosis Legal Clinic.  The record includes evidence that 
the veteran received payment in settlement of a claim.  The 
veteran explained that the said payment was awarded in 
settlement of a lawsuit regarding exposure to asbestos while 
aboard the U.S. Armed Merchant Vessel S.S. Belgian Gulf.  
While this private medical opinion supports the contended 
causal relationship, given the absence of any treatment 
records from this physician or X-ray reports actually showing 
a current diagnosis of pleural disease, the Board issued the 
remand to obtain any relevant treatment records that may be 
available and to afford the veteran a VA examination that 
included an opinion regarding whether he had a current 
disability related to asbestos exposure.  It is pertinent to 
note that, if the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Pursuant to the Board's remand, such 
an examination and opinion were obtained in January 2007.  

As noted above, upon remand the RO was directed to make a 
finding regarding whether the veteran had exposure to 
asbestos during service.  Although the RO/AMC did not 
explicitly make such a finding, the alleged exposure is 
conceded.  However, additional VA and private medical records 
were obtained and these records do not indicate treatment for 
an asbestos-related disability or pleural disease.   In the 
January 2007 examination report, the examiner indicated that 
the veteran was exposed to asbestos but found that the 
veteran did not have asbestosis or other asbestos-related 
lung disability.  Rather, the diagnosis was moderate 
obstructive airway disease.

The Board finds that the evidence that the veteran had an 
asbestos-related disability contained in the April 2000 
private medical letter is outweighed by the more recent and 
thorough VA opinion.  The Board makes this finding based on 
the facts that the VA physician reviewed the claims file, to 
include treatment records and X-ray repots, and he examined 
the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (holding that greater weight may be placed on one 
physician's opinion than another physician's opinion 
depending on factors such as reasoning employed by the 
physician); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(holding that it is the Board's duty to determine the 
credibility and weight of evidence).  The Board concurs with 
the VA physician's finding that the private and VA treatment 
records in the claims file do not indicate evaluation or 
treatment for an asbestos-related lung or pleural disease 
other than the medical letter written in conjunction with the 
lawsuit noted above.  

The veteran contends that he has an asbestos-related lung 
disability that is attributable to service.  However, he has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for pleural disease, to include 
as due to exposure to asbestos, must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for pleural disease, to include as due to 
in-service exposure to asbestos, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


